                  1   Warren J. Stapleton, 018646
                  2
                      OSBORN MALEDON, P.A.
                      2929 North Central Avenue
                  3   21st Floor
                      Phoenix, Arizona 85012-2793
                  4   (602) 640-9000
                  5   E-mail:      wstapleton@omlaw.com

                  6
                      Attorneys for Sun Marina Valley Development Corporation
                  7

                  8                          UNITED STATES BANKRUPTCY COURT
                  9                              FOR THE DISTRICT OF ARIZONA
                 10     In re:                                       Chapter 11
                 11     BOB BONDURANT SCHOOL OF HIGH No.2:18-bk-12041-BKM
                        PERFORMANCE DRIVING, INC.
                 12
                        Debtor.
                 13                                                  AFFIDAVIT OF MAILING
p4
      Q     <<
O           <>   14
cq          oz


c/5
      h-l   «o
                 15   STATE OF ARIZONA            )
                                                  ) ss.
                 16   County of Maricopa          )

                 17          I, Peggy L. Nieto, duly sworn upon my oath, depose as follows:
                 18          1.     I am over the age of eighteen (18) and a resident of the State of Arizona;
                 19   and

                 20          2.     In my capacity as Assistant to Warren J. Stapleton, I caused to have sent
                      via U.S. Mail and/or electronic mail on January 18, 2019, true and correct copies of
                 21   Notice ofHearing Sun Valley Marina Development Corporation’s Motion to Compel
                 22   Payment ofPost-Petition Rent upon those interested parties and creditors listed below.

                 23
                       Hillary L. Barnes                           Elizabeth C. Amorosi
                 24    Allen Barnes & Jones, PEC                   Office of the U.S. Trustee
                       1850 N. Central Ave., Ste. 1150             230 N First Ave Ste 204
                 25
                       Phoenix, AZ 85004                           Phoenix AZ 85003-1706
                 26    hbarnes@allenbarneslaw.com                  Elizabeth.C.Amorosi@usdoi.gov
                       Attorney for Debtor
                 27

                 28    Michelle E. Shriro                           Thomas E. Littler


            Case 2:18-bk-12041-BKM          Doc 131 Filed 01/18/19 Entered 01/18/19 11:39:32         Desc
                                             Main Document    Page 1 of 3
    1   Singer & Levick, P.C.                  Littler, PC
        16200 Addison Rd Ste 140               341 W Secretariat Dr
    2
        Addison TX 75001                       Phoenix AZ 85284
    3   mshriro@singerlevick.com               telittler@gmail.com
        Attorneys for Moses Smith Racing LLC   Attorneys for Semple Marchal Cooper
    4                                          PLC
    5
        Christopher C. Simpson                 Sheryl L. Toby
    6   Stinson Leonard Street LLP             Dykema Gossett PLLC
        1850 N Central Ave Ste 2100            39577 Woodward Ave Ste 300
    7
        Phoenix AZ 85004                       Bloomfield Hills MI 48304
    8   christopher.simpson@stinson.com        stobv@dvkema. com
        Attorneys for FCA US LLC               Attorneys for FCA US LLC
    9
   10   2060 Digital Phoenix Hubbard           American Express
        Lockbox 511553                         PO Box 981535
   11   PO Box 511553                          El Paso TX 79998-1535
        Los Angeles CA 90051-8108
   12
   13   Arizona Business Bank                  Bancorp Bank
        Cardmember Services                    Attn: Lease Payment Center
   14   PO Box 790408                          PO Box 140733
   15   StLouis MO 63179-0408                  Orlando FL 32814-0733

   16   Chase Cardmember Services              Clifton Larson Allen LLP
        PO Box 94014                           PO Box 31001-2433
   17                                          Pasadena CA 91110-2433
        Palatine IL 60094-4014
   18
        Crain Communications Inc               DIG-Phoenix
   19   29588 Network PI                       PO Box 730824
   20   Chicago IL 60673-1295                  Dallas TX 75373-0824

   21   Firefly Graphics Inc                   Goodyear
        734 W Main St                          200 Innovation Way
   22
        Mesa AZ 85201                          Akron OH 43306
   23
        Kneaders Bakery and Cafe               Lamar Companies
   24   871 S Auto Mall Dr                     PO Box 96030
   25   American Fork UT 84003                 Baton Rouge LA 70896

   26   Philadelphia Insurance Co              Racer Media & Marketing Inc.
        PO Box 70251                           17030 Red Hill Ave
   27
        Philadelphia PA 19176-0251             Irvine CA 92614
   28

                                              2
Case 2:18-bk-12041-BKM
        7912202
                          Doc 131 Filed 01/18/19 Entered 01/18/19 11:39:32    Desc
                           Main Document    Page 2 of 3
    1    S&S Paving and Construction Inc.                     Semple, Marchal & Cooper
         3401 E mini St                                       2700 N Central Ave 9* FI
    2
         Phoenix AZ 85040                                     Phoenix AZ 85004-1147
    3
         Sun Valley Marina Development Corp.                  Tempe Dodge Chrysler Jeep Ram Kia
    4    PO Box 5090                                          7975 S Autoplex Loop
    5    Chandler AZ 85226                                    Tempe AZ 85284

    6    Western States Petroleum                             Christopher R. Kaup
         450 S    Ave                                         Tiffany & Bosco P.A.
    7
         Phoenix AZ 85007                                     2525 E Camelback Rd Floor
    8                                                         Phoenix AZ 85016-4237
                                                              Attorneys for Patricia and Robert
    9                                                         Bondurant
   10
        Leslie A. Berkoff                                     Larry O. Folks
   11   Moritt Hock & Hamroff LLP                             Folks Hess Kass, PLLC
        400 Garden City Plaza                                 1850 N Central Ave Ste 1140
   12
        Garden City NY 11530                                  Phoenix AZ 85004
   13   lberkoff@moritthock.com                               Attorneys for JP Morgan Chase Bank NA
        Attorneys for Unifi Equipment Finance
   14
   15   Jared G. Parker                                       Christopher C. Simpson
        Parker Schwartz PLLC                                  Stinson Leonard Street LLP
   16   7310 N 16* St Ste 330                                 1850 N Central Ave Ste 2100
        Phoenix AZ 85020                                      Phoenix AZ 85004-4584
   17
        Attorneys for Goodyear Tire & Rubber                  Attorneys for FCA USLLC
   18    Co.

   19             DATED this 18th day of Januai             :019.
  20

  21                                                       Peggy^)>^ieto
  22              SUBSCRIBED AND SWORN to before me on this 18th day of January, 2019.

  23

  24
                                                           Notary Public
  25
                             BRENDA J. WENDT
                       s, NOTARY PUBLIC-State of Arizoni
  26                   %        MARICOPA COUNTY
                       M Commission #; 523213
  27                        Mv C^mm^Bcpifes       20Z1

  28


Case 2:18-bk-12041-BKM                              3
                                Doc 131 Filed 01/18/19  Entered 01/18/19 11:39:32             Desc
        7912202
                                 Main Document    Page 3 of 3
